Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Amendment
The Amendment filed 07/16/2021 has been entered. Claims 6, 9-11, 13, 15, 21-30, and 32-35 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection, 112(b) rejections, and 112(d) rejections previously set forth in the Final Office Action mailed 04/22/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the 
The limitations “configured to bind the chemical species”, “configured to receive an electronic signal to generate an electronic field to cause an ultrasonic vibrational energy…to dissociate the chemical species…”, “configured to undergo electronic property changes…”, “provides the electrical signal to the first electrode and/or the second electrode to generate…”, and “configured to cause a resonance frequency of vibration of the chemical species…” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, 15, 21, 24, 28-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (WO 2017126617 A1, hereinafter “Miyahara”) in view of Ramadan et al. (Khaled S Ramadan, et al., “A review of piezoelectric polymers as functional materials for electromechanical transducers”, 2014, Smart Mater. Struct, 23. Hereinafter “Ramadan”).
Regarding claim 6, Miyahara teaches a sensor system (Fig. 4; paragraphs [0003]-[0004]), comprising: 
a sensor assembly (Fig. 4, element 100) including a sensing surface (Fig. 4 and paragraph [0009] interpreted as the surface of the intermediate layer 114); and 
a sensor (116, “oligosaccharide”; interpreted as the overall layer of oligosaccharides) configured to bind to a chemical species (paragraph [0050]) and attached to the sensing surface of the sensing assembly (Fig. 4 and paragraph [0071]), the sensor including a receptor (116, “oligosaccharide”) configured to bind the chemical species (paragraph [0050]), the sensing a crystal oscillator (118), a first electrode (112a) in contact with the crystal oscillator, and a second electrode (112b) in contact with the crystal oscillator, the crystal oscillator being situated between the first and the second electrode, and the first and/or second electrodes configured to receive an electronic signal to generate an electronic field to cause an ultrasonic vibrational energy in the crystal oscillator to dissociate the chemical species from the receptor of the sensor (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire; paragraph [0070] teaches an embodiment of applying an electric field to each electrode to cause vibration).
Miyahara fails to teach the sensing assembly including at least one electroactive polymer film, the first electrode in contact with the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film, the at least one electroactive polymer film being situated between the first and the second electrode.
Ramadan teaches a review of piezoelectric polymers as function materials for electromechanical transducers for microelectromechanical systems, such as sensors (abstract). Ramadan teaches that microsystems commonly use inorganic materials, which poses challenges such as the high temperature processing required for fabrication, which leads to the high cost of manufacturing (page 2, left column, first paragraph). Ramadan teaches that polymer based materials have been explored and utilized to counter the inorganic material’s complexity (page 2, left column, first paragraph) and have shown advantages of mechanical flexibility, lower costs, and not requiring advanced microfabrication facilities (page 2, left column, second paragraph). Ramadan teaches electroactive polymer materials can be used as a substitute to inorganic materials used for electromechanical transduction and could be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara to incorporate the teachings of Ramadan to substitute the Miyahara’s crystal oscillator (Fig. 4, element 118) with an electroactive polymer film. Doing so would improve costs and allow for easier manufacturing compared to inorganic materials, as taught by Ramadan, and would have a reasonable expectation of successfully functioning in the sensor system. Furthermore, it would have been obvious to choose electroactive polymer films from a finite number of identified, predictable piezoelectric materials (as taught by Ramadan), i.e., it would have been obvious to try the specific structure of the electroactive polymer film to enhance and optimize the sensing ability of the sensor system.
Note the limitations of the sensor, receptor, and electrodes are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the electrodes are configured to receive electronic signals and can receive, at a later time, an electronic signal to generate an electronic field to cause an ultrasonic vibrational energy in the at least one electroactive polymer film to dissociate the chemical species from the receptor of the sensor (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 13, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan teach the system further comprising a circuit (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire) in electrical communication with the first and the second electrode, the circuit is capable of providing the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film.
Note the limitations of the circuit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the circuit can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 15, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein a thickness of the at least one electroactive polymer film is between 10 μm and 100 μm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to further incorporate the teachings of Ramadan to provide thickness of the at least one electroactive polymer film is between 10 μm and 100 μm. Doing so would utilize known sizes of electroactive polymer films, which would have a reasonable expectation of successfully functioning in the sensor system. Furthermore, it would have been obvious to choose a thickness between 10 μm and 100 μm from a finite number of identified, predictable sizes for electroactive polymer films, i.e., it would have been obvious to try the specific thickness  of the electroactive polymer film to enhance and optimize the sensing ability of the sensor system.
Regarding claim 21, Miyahara teaches a sensor system (Fig. 4; paragraphs [0003]-[0004]), comprising: 
a sensor assembly (Fig. 4, element 100) including a sensing surface (Fig. 4 and paragraph [0009] interpreted as the surface of the intermediate layer 114); and 
a sensor (116, “oligosaccharide”; interpreted as the overall layer of oligosaccharides) configured to bind to a chemical species (paragraph [0050]) and attached to the sensing surface of the sensing assembly (Fig. 4 and paragraph [0071]), the sensor including a receptor configured to bind the chemical species (116, “oligosaccharide”) configured to bind the chemical species (paragraph [0050]), the sensing assembly including a polymer support layer (114, interpreted as the intermediate layer 114; paragraph [0029] teaches the intermediate layer comprises conductive polymer) in contact with the sensing surface of the sensing crystal oscillator (118) and situated between the polymer support layer and the crystal oscillator (Fig. 4), and a second electrode (112b) in contact with the crystal oscillator that is situated between the first and second electrodes (Fig. 4), and the first and/or second electrodes configured to receive an electronic signal to generate an electronic field to cause an ultrasonic vibrational energy in the crystal oscillator to dissociate the chemical species from the receptor of the sensor (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire; paragraph [0070] teaches an embodiment of applying an electric field to each electrode to cause vibration).
Miyahara fails to teach the first electrode in contact with at least one electroactive polymer film and situated between the polymer support layer and the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film that is situated between the first and second electrodes.
Ramadan teaches a review of piezoelectric polymers as function materials for electromechanical transducers for microelectromechanical systems, such as sensors (abstract). Ramadan teaches that microsystems commonly use inorganic materials, which poses challenges such as the high temperature processing required for fabrication, which leads to the high cost of manufacturing (page 2, left column, first paragraph). Ramadan teaches that polymer based materials have been explored and utilized to counter the inorganic material’s complexity (page 2, left column, first paragraph) and have shown advantages of mechanical flexibility, lower costs, and not requiring advanced microfabrication facilities (page 2, left 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara to incorporate the teachings of Ramadan to substitute the Miyahara’s crystal oscillator (Fig. 4, element 118) with an electroactive polymer film, wherein the first electrode in contact with at least one electroactive polymer film and situated between the polymer support layer and the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film that is situated between the first and second electrodes. Doing so would improve costs and allow for easier manufacturing compared to inorganic materials, as taught by Ramadan, and would have a reasonable expectation of successfully functioning in the sensor system. Furthermore, it would have been obvious to choose electroactive polymer films form a finite number of identified, predictable piezoelectric materials (as taught by Ramadan), i.e., it would have been obvious to try the specific structure of the electroactive polymer film to enhance and optimize the sensing ability of the sensor system.
Note the limitations of the sensor, receptor, and electrodes are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to generate an electronic field to cause an ultrasonic vibrational energy in the at least one electroactive polymer film to dissociate the chemical species from the receptor of the sensor (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 24, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches wherein the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof (paragraphs [0029] and [0034] teach the intermediate layer with a surface comprises a polymer to immobilize the oligosaccharides). 
Regarding claim 28, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches wherein each of the first and the second electrode has a thickness of 100 nm to 1 μm (paragraph [0057]).
Regarding claim 29, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein a thickness of the at least one electroactive polymer film is between 10 μm and 100 μm.
Ramadan teaches electroactive polymer films with various thicknesses (table 2 teaches electroactive polymer films that are 30 μm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to further 
Regarding claim 30, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches the system further comprising a circuit (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire) in electrical communication with the first and the second electrode, the circuit is capable of providing the electrical signal to the first and/or the second electrode to generate the electrical field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film.
Note the limitations of the circuit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the circuit can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 32, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. The limitation of claim 32 appears to be merely functional and does not add a positive limitation. Thus, Miyahara in view of Ramadan teaches all of the elements of claim 32.
Note the limitations of the first electrode or the second electrode are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the first electrode or the second electrode can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating), wherein the ultrasonic vibrational energy is a resonance frequency of vibration of the chemical species.
Regarding claim 33, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. The limitation of claim 33 appears to be merely functional and does not add a positive limitation. Thus, Miyahara in view of Ramadan teaches all of the elements of claim 33.
must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the electroactive polymer film is capable of causing a resonance frequency of vibration of the chemical species as the ultrasonic vibrational energy (i.e. the electroactive polymer film is capable of actuating/vibrating at a later time). 
Regarding claim 34, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. The limitation of claim 34 appears to be merely functional and does not add a positive limitation. Thus, Miyahara in view of Ramadan teaches all of the elements of claim 34.
Note the limitations of the first electrode or the second electrode are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the first electrode or the second electrode can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating), wherein the ultrasonic vibrational energy is a resonance frequency of vibration of the chemical species.
Regarding claim 35, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. The limitation of claim 35 appears to be merely functional and does not add a positive limitation. Thus, Miyahara in view of Ramadan teaches all of the elements of claim 35.
Note the limitations of the first electrode or the second electrode are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the electroactive polymer film is capable of causing a resonance frequency of vibration of the chemical species as the ultrasonic vibrational energy (i.e. the electroactive polymer film is capable of actuating/vibrating at a later time).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claims 6 and 21 respectively above, and further in view of Jurchenko et al. (Carol Jurchenko and Khalid S. Salaita, “Lighting Up the Force: Investigating Mechanisms of Mechanotransduction Using Fluorescent Tension Probes”, 2015, Molecular and Cellular Biology, 35(15). Hereinafter “Jurchenko”).
Regarding claim 9, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. While Miyahara teaches using oligosaccharides as a means for detecting viruses or bacteria (paragraph [0003]), Miyahara in view of Ramadan fail to teach wherein the sensor includes a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore and configured to attach the sensor to the sensing surface of the sensing assembly.
Jurchenko teaches a review of fluorescent probes for studying cells (abstract). Jurchenko teaches a sensor comprising a receptor (“biological ligand”), spacer (“fluorophore” and “flexible linker”, a fluorophore bound to the spacer (“fluorophore or quencher”), and an anchor (the attachment between the “fluorophore or quencher” and “surface”) bound to the fluorophore and configured to attach the sensor to a sensing surface (page 2572, right column, first full paragraph). Jurchenko teaches that advances in fluorescent probes have improved analysis of cells (page 2571, left column, first two paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Miyahara to provide the sensor including a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore and configured to attach the sensor to the sensing surface of the sensing assembly. Doing so would utilize known receptors in the art, as taught by Jurchenko, which would improve the sensing ability of the sensor system. It would have been obvious to choose a spacer, a receptor, and a fluorophore, from a finite number of identified, predictable solutions for binding to a chemical species, i.e., it would have been obvious to try the specific 
Regarding claim 22, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. While Miyahara teaches using oligosaccharides as a means for detecting viruses or bacteria (paragraph [0003]), Miyahara in view of Ramadan fail to teach the sensor further comprising: a spacer bound to the receptor; a fluorophore bound to the spacer; and an anchor bound to the fluorophore and configured to attach the chemical sensor to the sensing surface of the sensing assembly.
Jurchenko teaches a review of fluorescent probes for studying cells (abstract). Jurchenko teaches a sensor comprising a receptor (“biological ligand”), spacer (“fluorophore” and “flexible linker”, a fluorophore bound to the spacer (“fluorophore or quencher”), and an anchor (the attachment between the “fluorophore or quencher” and “surface”) bound to the fluorophore and configured to attach the sensor to a sensing surface (page 2572, right column, first full paragraph). Jurchenko teaches that advances in fluorescent probes have improved analysis of cells (page 2571, left column, first two paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Miyahara to provide the sensor further comprising: a spacer bound to the receptor; a fluorophore bound to the spacer; and an anchor bound to the fluorophore and configured to attach the chemical sensor to the sensing surface of the sensing assembly. Doing so would utilize known receptors in the art, as taught by Jurchenko, which would improve the sensing ability of the sensor system. It would have been obvious to choose a spacer, a receptor, and a fluorophore, from a finite number of identified, .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 6 above, and further in view of Erbahar et al. (US 20180080902 A1, hereinafter “Erbahar”).
Regarding claim 10, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the sensing surface has a material configured to undergo electronic property changes upon binding to the chemical species.
Erbahar teaches a chemical sensor device (abstract; Fig. 3) comprising a piezoelectric substrate (1) between two metal electrodes (2 and 3) wherein the sensing surface (4) has a material configured to undergo electrical property changes upon binding to a chemical species (paragraphs [0015], [0033] and [0034] teaches the sensing surface is a metal oxide sensitive layer, which change in conductivity when binding to an analyte molecule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to incorporate the teachings of Erbahar to provide the sensing surface has a material configured to undergo electronic property changes upon binding to the chemical species. Doing so would utilize well-known sensing surfaces that would have a reasonable expectation of detecting chemical species, thus improving the sensing ability of the sensor system.
Regarding claim 11, Miyahara in view of Ramadan and Erbahar teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan and Erbahar fail to teach wherein the material is a metal oxide or an organic semiconductor. 
Erbahar teaches the material is a metal oxide (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Erbahar to provide the material as a metal oxide. Doing so would utilize well known materials that undergo electrical property changes upon binding to a chemical species and would have a reasonable expectation of successfully detecting analytes or chemical species.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan and Jurchenko as applied to claim 22 above, and further in view of Melker et al. (US 20060160134 A1, hereinafter “Melker”).
Regarding claim 23, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the fluorophore is anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8-naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, or pyrene.
Melker teaches methods for detecting compounds using biosensors (abstract) comprising fluorophores (paragraph [0030]), which may be pyrenes, anthracenes, porphyrins, or pyrene (paragraph [0084]).
.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 21 above, and further in view of Wolfbeis et al. (WO 9516052 A1, hereinafter “Wolfbeis”).
Regarding claim 24, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. If it is determined that Miyahara in view of Ramadan fail to teach wherein the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof (paragraphs [0029] and [0034] teach the intermediate layer with a surface comprises a polymer to immobilize the oligosaccharides), Wolfbeis teaches a sensor for measuring analytes based on a biological cell culture (abstract; Fig. 1) comprising a polymer thin film (claim 7, “polymer matrix”) embedded with a sensing surface (surface of element 14) of a sensing assembly (14) to immobilize a sensor (claim 7, “indicator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to incorporate the teachings of Wolfbeis to provide the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface 
Regarding claim 25, Miyahara in view of Ramadan and Wolfbeis teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the polymer thin film is a cellulose polymer or a hydrogel.
Wolfbeis teaches the polymer thin film is a cellulose polymer (claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Wolfbeis to provide the polymer thin film as cellulose polymer. Doing so would utilize known polymers as taught by Wolfbeis to improve attachment of sensors onto a sensing surface.
Regarding claim 26, Miyahara in view of Ramadan and Wolfbeis teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan and Wolfbeis fail to teach wherein the polymer thin film has a thickness of or less than 2 cm. 
Wolfbeis teaches the polymer thin film has a thickness of less than two centimeter (page 4, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Wolfbeis to provide the polymer thin film with a thickness of less than two centimeter. Doing so would utilize known sizes of polymer thin films as taught by Wolfbeis to improve attachment of sensors onto a sensing surface.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 21 above, and further in view of Cho et al. (US 20110073474 A1, hereinafter “Cho”).
Regarding claim 27, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the first and the second electrode are hydrophobic.
Cho teaches a surface acoustic wave biosensor (abstract) comprising a piezoelectric substrate and electrode on the substrate, wherein an oxide film is disposed on a surface of the electrode and a hydrophobic film is disposed on the oxide film (paragraph [0009]). Cho teaches the oxide film and hydrophobic film enables the electrode to be hydrophobic, which allows the electrodes to be resistant to moisture, which reduces corrosion (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered Miyahara in view of Ramadan to incorporate the teachings of Cho to provide the first and the second electrodes as hydrophobic. Doing so would have utilized known techniques in the field of biosensors, which would improve the lifespan of the sensor system by improving the sensor system’s resistance to moisture and therefore corrosion. 

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 07/16/2021, with respect to the rejections of independent claims 6 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive (regarding applicant’s remarks of “incomplete substitution”).  Therefore, the rejection has been 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (KR 101714209 B1) teaches a particulate matter sensor (paragraph [0001]) comprising a crystal oscillator (Fig. 1, element 12) between electrodes (11). Oh teaches removing adsorbed particulate matter by vibrating the crystal oscillator at a resonant frequency (paragraph [0030]).
Crotzer (US 5910700 A) teaches a dust sensing apparatus (Fig. 1) comprising electrodes (21), a conductive polymer layer (24), and polymer sensing materials (22, 26). Crotzer teaches an AC voltage is applied to the electrodes to create a piezoelectric effect to cause the substrate to deform, causing a vibrational movement, which shakes dust off the sensor to restore the sensor (column 2, lines 3-15).
	Tsunoda et al. (WO 2007018187 A1) teaches a measurement instrument comprising a piezoelectric oscillator to detect a measurement object, wherein a magnetic force generation material can reversibly form a magnetic field (abstract). Tsunoda teaches that the measuring instrument can easily generate a piezoelectric vibrator sensor film and regenerate the sensor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797